Mr. Justice McDonald delivered the opinion of the court. 2. Bills and notes, § 270*—what is effect of failure to give notice of dishonor to joint maker. Even though an indorser of notes is a joint maker, his liability is not affected by the failure to give notice of dishonor. 3. Bills and notes, § 274*—what is effect of failure to give notice of dishonor to surety. Even though an indorser of notes is a surety, he is not released from liability by the failure to give notice of dishonor. 4. Principal and surety, § 14*—when contention that surety was released from liability by extension of notes is untenable. In an action on two notes against two defendants, where one of the defendants claimed that he signed the notes as surety and that he was released from liability because payment was extended without his knowledge or consent, held that, as the record was barren of any evidence tending to show that any binding agreement of extension had been entered into, such position was untenable.